Citation Nr: 0205795	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  95-12 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for chronic ear 
infections.

(The issue of entitlement to service connection for 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD), will be addressed in a separate decision of 
the Board.)


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
November 1967.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The 
veteran was afforded a personal hearing at the RO before a 
Hearing Officer in March 1997.  A transcript of that hearing 
has been associated with the claims folder.

In a January 1999 decision, the Board denied the veteran's 
claim for service connection for psychiatric disability to 
include PTSD and determined that new and material evidence 
had not been submitted to reopen the claim for service 
connection for chronic ear infections.  The veteran appealed 
this decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a November 1999 order, the Court granted 
a joint motion of the parties, and vacated the Board's 
decision and remanded the case to the Board for the purpose 
of affording the veteran an opportunity to appear for a 
personal hearing before a traveling member of the Board.  The 
Board remanded these matters to the RO in July 2000.  On 
October 16, 2001, the veteran, through his attorney, withdrew 
his request for a personal hearing before a member of the 
Board.  

The Board observes that the veteran filed additional medical 
records since the July 2000 Board remand that had not been 
previously considered by the RO.  However, in a statement 
received in January 2002, the veteran waived review of the 
additional evidence by the RO and the issuance of a 
supplemental statement of the case.  Therefore, pursuant to 
38 C.F.R. § 20.1304(c) (2001), that evidence need not be 
considered by the RO.

Finally, the Board is undertaking additional development on 
the issue of service connection for psychiatric disability, 
to include PTSD, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.

FINDINGS OF FACT

1.  In an unappealed rating decision dated in December 1973, 
the claim of entitlement to service connection for a right 
ear condition was denied.

2.  The evidence received subsequent to the December 1973 
decision is either cumulative or redundant of the evidence 
previously of record or is not so significant by itself or in 
the context of the evidence previously of record that it must 
be considered to fairly decide the merits of the claim.  


CONCLUSION OF LAW

No new and material evidence has been presented to reopen a 
claim of entitlement to service connection for chronic ear 
infections.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of the appellant's 
appeal but after the RO's most recent consideration of the 
veteran's claim to reopen, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
liberalizing provisions of the VCAA are applicable to the 
issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R.  § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the provisions of 
the rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  The provisions 
implementing the VCAA are applicable to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by VA 
as of that date.  66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. 
§ 3.156(a), is not liberalizing.  It applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not apply to 
the veteran's claim to reopen, which was received long before 
that date.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received long before that date.

The record reflects that the RO has notified the veteran of 
the evidence considered in connection with his claim to 
reopen, and of the law and regulations governing the finality 
of unappealed decisions and the criteria for the reopening of 
his claim.  The RO has also notified the veteran of the 
evidence needed to reopen his claim for service connection 
for chronic ear infections and has assisted him to every 
extent possible in obtaining identified evidence potentially 
probative of his claim.  The veteran has not identified 
additional evidence which could be obtained to support 
reopening of his claim.  

The Board also notes that the veteran has been in receipt of 
Social Security Administration (SSA) disability benefits 
since September 1999, and that there is no indication that 
the RO has sought to obtain a copy of the decision that 
granted SSA benefits to the veteran or the records upon which 
the decision was based.  However, the veteran has explicitly 
stated that his receipt of disability benefits through the 
SSA was granted because of his PTSD.  He has made no 
allegation that his ear infections had any impact on his 
award of SSA disability benefits, or that the records from 
the SSA contained any evidence probative of his claim to 
reopen.  As such, the Board finds that there would be no 
useful purpose in trying to obtain the veteran's SSA records.

In sum the facts relevant to this claim to reopen have been 
properly developed and no further action is required to 
comply with the notice or duty to assist provisions of the 
VCAA and the implementing regulations.  A remand for RO 
consideration of the claim to reopen in light of the VCAA and 
implementing regulations would only serve to further delay 
resolution of the claim with no benefit flowing to the 
veteran.  Accordingly, the Board will render a decision on 
this matter.  

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

The veteran was denied entitlement to service connection for 
chronic ear infections in an unappealed rating decision of 
December 1973.  Although the evidence then of record included 
service medical records showing treatment for serous otitis 
of the ears and chronic otitis externa, the RO denied the 
claim because there was no evidence of an ear infection at 
discharge, or that the veteran had residuals of the service 
infections.  

The evidence received since the October 1973 rating decision 
includes outpatient treatment records from the Huntington VA 
Medical Center dated from September 1990.  Significantly, the 
veteran was seen in May 1993 for complaints of a left earache 
and diagnosed as having left ear otitis media.  He was seen 
for similar complaints of earaches in March 1994 and April 
1994.  The veteran was diagnosed as having mild otitis 
externa of the left ear in August 1994.  The veteran 
complained of an ear infection in October 1994.  The veteran 
again complained of earaches in November 1994.  This evidence 
relates to the status of the veteran's ears many years after 
the veteran's discharge from service and documents no medical 
opinion suggesting that the post-service ear problems are 
etiologically related to the ear problems noted in service or 
that they are otherwise etiologically related to service.  
Therefore, the medical evidence added to the record is not 
material.

The evidence received since the October 1973 rating decision 
also includes personal statements and testimony from the 
veteran.  The veteran asserts that his current problem with 
ear infections is etiologically related to the ear problems 
he experienced during his active service.  Although an 
individual may certainly be able to provide an accurate 
statement regarding firsthand knowledge of events or 
observations, a lay person may not offer evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  There is no evidence that the 
veteran has the requisite medical background to render a 
credible opinion regarding the etiology of his current ear 
infections. 

In view of the foregoing, reopening of the claim for service 
connection for chronic ear infections is not warranted.


ORDER

New and material evidence not having been presented, 
reopening of the claim for service connection for chronic ear 
infections is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

